Detailed Action
The following is a non-final rejection made in response to claims received on August 3rd 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is indefinite because reference to the element -the slide- has no antecedence basis. The claim cites dependency to claim 1, which does not mention a slide. However, a slide is established in dependent claim 9. Further clarification and/or amendment is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2018/0372448 (hereinafter referred to in this section as “NOSKOWICZ”).
Regarding claims 1 and 22, Noskowicz teaches an illuminated reflex optical sighting system integrated directly with a firearm comprising: a lighting module comprising an illumination source (107) mounted to a body of the firearm at a discrete first mounting location (see Fig. 1a); an optical lens assembly (via optic/aiming device 108) mounted to the body of the firearm at a discrete second location spatially distanced from the first location (see Fig. 1a); and a power source operably coupled to the illumination source (light source 107 may be in the form of a flashlight, which is considered to inherently possess a power source in order to function); the illumination source configured and operable to project a reticle onto a lens of the lens assembly for use in aiming the firearm (a light input device 101 obtains light from the light source 107 and transmits it through a light connector 102 to aiming device 108, where it is used to generate a dot reticle thereon; see Figs. 1c, 2a, and 2b); wherein the illumination source and lens assembly are separately mounted to and independently removable from the body of the firearm (each component is independently mounted and may be repositioned in accordance with the operator’s preference; see Fig. 1a and Fig. 4) .
Regarding claims 2 and 23, Noskowicz teaches that the first mounting location has a first interface configuration which is configured to mount the lighting module, and the second mounting location has a second interface configuration which is configured to mount the lens assembly, the first interface configuration being different than the second interface configuration (see Fig. 1a, the mounts for the light source and the aiming device are two distinct structures).
Regarding claim 10, Noskowicz teaches that the illumination source is mounted forward of the lens assembly (see Fig. 1a).
Regarding claim 11, Noskowicz teaches that the illumination source is mounted rearwards of the lens assembly (see Fig. 4).
Regarding claim 12, Noskowicz teaches that the lens assembly comprises a peripheral frame supported directly by the body of the firearm without any intervening structures, and a lens supported by the peripheral frame (in the embodiment shown in Fig. 4, the lens onto which the reticle is projected is supported by an outer frame of the aiming device that is directly supported by the body of the firearm).
Regarding claim 15, Noskowicz teaches that the illumination source is an LED (an LED is taught as viable a secondary light source; see para. [0050]).
Regarding claim 16, Noskowicz teaches that the firearm is selected from the group consisting of a pistol, a revolver, a rifle (see Fig. 1a), and a shotgun.
Regarding claim 17, Noskowicz teaches that the illumination source, lens assembly, and power source are not disposed in a common outer housing separable from the body of the firearm as a single unit (see Figs. 1a and 4).
Regarding claim 19, Noskowicz teaches that the reticle is dot shaped (see Fig. 1c).
Regarding claim 20, Noskowicz teaches a firearm with integrated illuminated reflex optical sight comprising: an elongated body comprising a first mounting location having a first interface configuration and a discrete second mounting location spatially separated from the first mounting location and having a second interface configuration different than the first interface configuration (Figs. 1a and 4 illustrate a firearm having a pair of devices directly mounted thereon, where each device is attached to the firearm via an independent and distinct mounting mechanism); a lighting module comprising an illumination source (107), the illumination module being mounted to the body of the firearm at the first mounting location, the lighting module being complementary configured to the first interface configuration (see Fig. 1a); an optical lens assembly (via optic/aiming device 108) mounted to the body of the firearm at the second mounting location, the lens assembly being complementary configured to the second interface configuration which is different than the first interface configuration; and a power source operably coupled to the illumination source (light source 107 may be in the form of a flashlight, which is considered to inherently possess a power source in order to function); the illumination source operable to project a reticle onto a lens of the lens assembly for use in aiming the firearm; wherein the illumination source and lens assembly are not disposed in a common outer housing removable from the body of the firearm as a single unit (see Figs. 1a and 4).


Allowable Subject Matter
Claims 3-9, 13-14, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641